            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT H. THOMAS,                               No. 4:17-CV-02164

           Petitioner,                          (Judge Brann)

     v.                                         (Magistrate Judge Carlson)

COMMONWEALTH OF
PENNSYLVANIA and
PA STATE ATTORNEY GENERAL,

           Respondents.

                                   ORDER

                                MAY 30, 2019

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Magistrate Judge Martin C. Carlson’s Report and Recommendation

          (Doc. 20) is ADOPTED;

    2.    Thomas’ 28 U.S.C. § 2254 petition (Doc. 1) is DENIED as time-

          barred;

    3.    A certificate of appealability shall not issue; and

    4.    The Clerk of Court is directed to CLOSE this case.


                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
